DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dispensing outlet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanassche et al. (20200247659) in view of Beneduce (20170110029).
Regarding claim 1, Vanassche discloses a vending machine (100) comprising: a housing (130) having a base and a front side (see annotated Fig. 1 below), the front side comprising a display screen (160 or 280) and an input mechanism (par. 0013 and 0018); a user platform (140); a dispensing mechanism (260, 270, 290) having an outlet (260 or 270) disposed on the front side of the housing (Fig. 3); an ingredient sensor operably connected to a mixing mechanism (par. 0015-0016); a weight sensor (140) configured to detect the weight of an individual standing on the user platform; a control module (120) including a processor (170), a non-transitory computer readable medium operably connected to the processor (par. 0014), and a logic stored in the non-transitory computer readable medium (par. 0014) that, when executed by the processor, causes the vending machine to perform a method, the method comprising: determining the weight of a user standing on the user platform via the weight sensor (par. 0013); calculating an ingredient profile based upon the weight of the user (par. 0015), the ingredient profile including a particular combination of particular amounts of ingredients (par. 0015); mixing the ingredients of the ingredient profile via the mixing mechanism to 
Vanassche DIFFERS in that it does not disclose the user platform extends forwardly from the base. Attention, however, is directed to the Beneduce reference, which discloses a user platform (par. 0001-0003; Fig. 1) extending forwardly from a base (Figs. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Vanassche reference in view of the teachings of the Beneduce reference by extending the user platform forwardly from the base so that a user may have weight information available at the time the user is making a beverage selection (par. 0001 of Beneduce).

    PNG
    media_image1.png
    523
    763
    media_image1.png
    Greyscale

Regarding claim 2, the display screen and the input mechanism comprise a touchscreen display (par. 0013 and 0018 of Vanassche).
Regarding claim 3, the vending machine further comprising an exterior compartment (260 of Vanassche) configured to removably support a container therein.
Regarding claim 4, the vending machine further comprising a wireless transceiver (210 of Vanassche) configured to send and receive information over a wireless network (Fig. 2 of Vanassche).
Regarding claim 5, the input mechanism can be utilized remotely via an external user device (160 of Vanassche; par. 0013 of Vanassche) communicating wirelessly with the wireless transceiver.
Regarding claim 6, the wireless transceiver is configured to transmit user information received from the input mechanism to a remote database (par. 0014 of Vanassche; Fig. 2 of Vanassche).
Regarding claim 7, the dispensing mechanism includes an actuator (290 of Vanassche) disposed within the dispensing outlet (260 of Vanassche), wherein the dispensing mechanism is configured to only activate upon actuation of the actuator (par. 0018 of Vanassche).
Regarding claim 8, the standing platform includes a padded material (par. 0007 of Beneduce).
Regarding claim 9, the dispensing outlet (260 of Vanassche) includes an upwardly curving front lip (see annotated Fig. 3 of Vanassche below).

    PNG
    media_image2.png
    974
    929
    media_image2.png
    Greyscale



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanassche et al. in view of Beneduce as applied to claim 1 above, and further in view of Givens, Jr. et al. (20160090288).
Regarding claim 10, the modified Vanassche DIFFERS in that it does not disclose the vending machine further comprising a payment input mechanism configured to accept either electronic based or paper money payment methods. Attention, however, is directed to the Givens reference, which discloses a vending machine comprising a payment input mechanism configured to accept either electronic based or paper money payment methods (par. 0091).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Vanassche reference in view of the teachings of the Givens reference by employing a payment mechanism for the purpose of configuring the vending machine to accept payment from a user before dispensing a beverage.
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanassche et al. (20200247659) in view of Beneduce (20170110029) and Dresser et al. (20170096324).
Regarding claim 11, Vanassche discloses a vending machine (100) comprising: a housing (130) having a base and a front side (see annotated Fig. 1 above), the front side comprising a display screen (160 or 280) and an input mechanism (par. 0018); a user platform (140); a dispensing mechanism (260, 270, 290) having an outlet (260 or 270) disposed on the front side of the housing (Fig. 3); an ingredient sensor operably connected to a mixing mechanism (par. 0015-0016); a weight sensor (140) configured to detect the weight of an individual standing on the user platform; a control module (120) including a processor (170), a non-transitory computer readable medium operably connected to the processor (par. 0014), and a logic stored in the non-transitory 
Vanassche DIFFERS in that it does not disclose the user platform extends forwardly from the base and a first pair of compartments having a first configuration disposed on a first side of the display screen. 
In regard to the platform, attention is directed to the Beneduce reference, which discloses a user platform (par. 0001-0003; Fig. 1) extending forwardly from a base (Figs. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Vanassche reference in view of the teachings of the Beneduce reference by extending the user platform forwardly from the base so that a user may have weight information available at the time the user is making a beverage selection (par. 0001 of Beneduce).
In regard to the compartments, attention is directed to the Dresser reference, which discloses a first pair of compartments (92b and 92c) having a first configuration disposed on a first side of a display screen (50). Dresser employs these compartments for conveniently storing drinking cups (par. 0031).

Regarding claim 12, the display screen and the input mechanism comprise a touchscreen display (par. 0013 and 0018 of Vanassche).
Regarding claim 13, the vending machine further comprising a wireless transceiver (210 of Vanassche) configured to send and receive information over a wireless network (Fig. 2 of Vanassche).
Regarding claim 14, the input mechanism can be utilized remotely via an external user device (160 of Vanassche; par. 0013 of Vanassche) communicating wirelessly with the wireless transceiver.
Regarding claim 15, the wireless transceiver is configured to transmit user information received from the input mechanism to a remote database (par. 0014 of Vanassche; Fig. 2 of Vanassche).
Regarding claim 16, the dispensing mechanism includes an actuator (290 of Vanassche) disposed within the dispensing outlet (260 of Vanassche), wherein the dispensing mechanism is configured to only activate upon actuation of the actuator (par. 0018 of Vanassche).
Regarding claim 17, the standing platform includes a padded material (par. 0007 of Beneduce).
Regarding claim 18, the dispensing outlet (260 of Vanassche) includes an upwardly curving front lip (see annotated Fig. 3 of Vanassche above).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanassche et al. in view of Beneduce and Dresser et al. as applied to claim 11 above, and further in view of Givens, Jr. et al. (20160090288).
Regarding claim 19, the modified Vanassche DIFFERS in that it does not disclose the vending machine further comprising a payment input mechanism configured to accept either electronic based or paper money payment methods. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Vanassche reference in view of the teachings of the Givens reference by employing a payment mechanism for the purpose of configuring the vending machine to accept payment from a user before dispensing a beverage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754